IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 47858/47859

STATE OF IDAHO,                                 )
                                                ) Filed: August 30, 2021
       Plaintiff-Respondent,                    )
                                                ) Melanie Gagnepain, Clerk
v.                                              )
                                                )
JEREMY MICHEAL PORTER,                          )
                                                )
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael J. Reardon, District Judge.

       Judgments of conviction for felony driving under the influence, affirmed; orders
       denying motions to suppress, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant. Andrea W. Reynolds
       argued.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent. Kenneth K. Jorgensen argued.
                 ________________________________________________

GRATTON, Judge
       Jeremy Micheal Porter appeals from two convictions for felony driving under the
influence (DUI) in these consolidated cases. Porter argues that the district court erred when it
denied his motions to suppress. For the reasons set forth below, we affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       In the first of the consolidated cases, Porter was involved in a two-vehicle crash in March
2019. An officer was subsequently dispatched to the scene of the accident where Porter and the
other driver were already outside their vehicles. The driver of the other vehicle indicated that he
was rear-ended by Porter while stopped in traffic and that he believed Porter was intoxicated.
The officer also observed that Porter had poor balance, slurred speech, and bloodshot and glassy

                                                1
eyes. Based on these observations, the officer performed field sobriety tests on Porter, which
Porter failed. After completing these tests, Porter admitted that he had been convicted of a
felony DUI approximately nine years earlier. Breath test results were .287, .169, and .209.
Because of the varied results, the tests were re-administered, with results at .161, .228, and Porter
refusing to blow a third time. Porter refused further testing, including blood testing, and was
arrested and transported to jail for a blood draw. Porter again admitted to a prior felony DUI
within the last ten years, but the officer nevertheless issued him a citation for misdemeanor DUI.
The prosecutor thereafter amended the charge to a felony.
       Porter filed a motion to suppress the evidence from the blood draw, arguing that the
officer lacked legal authority to arrest him for a misdemeanor completed outside the officer’s
presence.   The district court held that the controlling factor was what the objective facts
established, not the officer’s ultimate action. Because the facts objectively established probable
cause for the officer to arrest Porter for a felony, the fact that the officer only cited Porter for a
misdemeanor was not controlling. Considering Porter’s statements to officers that he had been
convicted of felony DUI within the past ten years, the district court found that the officer could
(or did) objectively believe that Porter committed a felony and thus, had probable cause to arrest
him for that felony. As a result, the district court denied Porter’s motion to suppress.
       In the second consolidated case, which occurred in May 2019, officers investigating an
alarm call at a liquor store around 3:30 p.m. observed Porter drive into a parking lot, park, and
turn off his engine. Upon approaching his vehicle, the officers saw Porter passed out behind the
wheel. The officers attempted to rouse Porter, tapped on his window, and called out the name
“Justin” three times. After these efforts failed to wake Porter, the officers opened the door of his
vehicle. The officers then successfully roused Porter and ordered him to exit his vehicle. The
officers smelled alcohol and Porter admitted to drinking heavily the night before. Porter failed
field sobriety tests and provided one breath sample that measured at .260. Porter refused further
tests and was arrested. A subsequent search of his person revealed a controlled substance and
paraphernalia.    Based on the May 2019 incident, Porter was charged with felony DUI,
misdemeanor possession of a controlled substance, possession of drug paraphernalia, and
possession of an open container of alcohol in a motor vehicle.
       Porter again filed a motion to suppress, this time arguing that the State could not justify
the warrantless seizure of his person and search of his person and vehicle. The district court

                                                  2
denied the motion, finding that the officers’ actions in attempting to check on Porter by opening
his vehicle door were consistent with their community caretaking function, and that the actions
subsequent to that point were justified by the fact that they detected the odor of alcohol
immediately upon opening the door to Porter’s vehicle.
       Following these rulings, Porter pled guilty to the felony DUI charges in both cases,
reserving his right to appeal the denial of his motions to suppress. The State dismissed the
misdemeanor charges. Porter timely appeals.
                                                II.
                                    STANDARD OF REVIEW
        The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                III.
                                            ANALYSIS
       Porter argues that the district court erred by denying his motions to suppress. In the
March 2019 collision case, Porter argues that he was arrested for a misdemeanor offense
completed outside the officers’ presence in violation Article I, § 17 of the Idaho Constitution. As
to the May 2019 parking lot case, Porter argues that the officer’s action of opening his vehicle
door was not reasonable in view of all surrounding circumstances. We address each of these
contentions below.
A.     Arrest for Completed Misdemeanor
       Porter argues that he was arrested for a misdemeanor offense completed outside the
arresting officer’s presence in violation of Article I, §17 of the Idaho Constitution as interpreted
in State v. Clarke, 165 Idaho 393, 446 P.3d 451 (2019). The State argues that the district court
correctly applied an objective standard in determining whether probable cause to arrest for a
felony offense existed at the time of arrest.

                                                 3
       When reviewing an officer’s actions, the court must judge the facts against an objective
standard. That is, “would the facts available to the officer, at the moment of the seizure or search
‘warrant a [person] of reasonable caution in the belief’ that the action taken was
appropriate?” State v. Hobson, 95 Idaho 920, 925, 523 P.2d 523, 528 (1974) (quoting Terry v.
Ohio, 392 U.S. 1, 22 (1968)). “Because the facts making up a probable cause determination are
viewed from an objective standpoint, the officer’s subjective beliefs concerning that
determination are not material.” State v. Julian, 129 Idaho 133, 136-37, 922 P.2d 1059, 1062-63
(1996); see also State v. Williams, 163 Idaho 285, 302, 411 P.3d 1186, 1203 (Ct. App. 2018)
       The district court did not err in applying an objective standard in reviewing the officer’s
actions. While a warrantless arrest for a misdemeanor offense completed outside an officer’s
presence is unconstitutional under Clarke, the relevant question is not what the officer believed
the offense to be, but whether the facts available at the time of arrest provide probable cause for
the arrest. See State v. Amstutz, 2021 WL 3355418 *(Idaho August 3, 2021) (explaining that
officers can rely on information they are told in determining probable cause). Here, prior to his
arrest, Porter admitted to the officer that he had a prior felony DUI conviction within the past ten
years, elevating what would have otherwise been a misdemeanor DUI to a felony DUI. At that
point, probable cause existed to arrest Porter for a felony. While Porter attempts to distinguish
Julian by focusing on the fact that a statute, as opposed to a constitutional principle, was
involved in that case, an objective standard in determining probable cause is applied whether the
challenge involves a statute or constitutional provision. Therefore, we affirm the district court’s
denial of Porter’s motion to suppress the evidence in the March 2019 collision case.
B.     Community Caretaking Function
       Porter next argues that the district court erred by denying his motion to suppress after
officers opened his vehicle door in the May 2019 parking lot case. Porter asserts that the actions
of the officers were in violation of the Fourth Amendment, and were not reasonable in view of
the surrounding circumstances. The State argues that the district court was correct in finding that
the actions of the officers were reasonable under the circumstances and were justified under the
community caretaking function. 1


1
        The State also argues in the alternative that if the community caretaking function did not
apply, the officers were justified in opening the car door in investigating suspected criminal
activity, as Porter’s vehicle did not have a front license plate. Since officers with reasonable
                                                 4
       In analyzing community caretaking function cases, Idaho has adopted a totality of the
circumstances test. State v. Wixom, 130 Idaho 752, 754, 947 P.2d 1000, 1002 (1997). The
constitutional standard is whether the intrusive action of the police was reasonable in view of all
the surrounding circumstances. Id. Reasonableness is determined by balancing the public need
and interest furthered by the police conduct against the degree and nature of the intrusion upon
the privacy of the citizen. State v. Godwin, 121 Idaho 491, 495, 826 P.2d 452, 456 (1992). In
order for the community caretaking function analysis to apply, an officer must possess a
subjective belief that an individual is in need of immediate assistance, although the officer may
harbor at least an expectation of detecting or finding evidence of a crime. State v. Deccio, 136
Idaho 442, 445, 34 P.3d 1125, 1128 (Ct. App. 2001).
       Porter cites to the United States Supreme Court’s recent holding in Caniglia v. Strom,
___ U.S. ___, 141 S. Ct. 1596 (2021) in support of his argument that opening the door of his
vehicle violated his constitutional rights.    In Caniglia, the United States Supreme Court
considered whether its prior acknowledgment in Cady v. Dombrowski, 413 U.S. 433 (1973) of
“‘community caretaking functions’ such as responding to disabled vehicles or investigating
accidents” “creates a standalone doctrine that justifies warrantless searches and seizures in the
home.” Id. at 1598. The Court concluded it did not. In reaching this conclusion, the Court
reasoned that “the very core” of Fourth Amendment rights is “the right of a man to retreat into
his own home and there be free from unreasonable governmental intrusion.” Id. (quotations and
citation omitted). Consistent with this core principle, the Court noted “Cady’s unmistakable
distinction between vehicles and homes,” which “places into proper context its reference to
‘community caretaking.’” Caniglia, 141 S. Ct at 1599. Thus, while Caniglia sets some limits on
the community caretaking function, its holding is narrow in scope. Simply put, Caniglia clarifies
that the caretaking function of officers does not justify the warrantless intrusion into a home. As
the Supreme Court succinctly stated: “What is reasonable for vehicles is different from what is
reasonable for homes.” Caniglia, ____ U.S. at ____, 141 S. Ct. at 1600.




suspicion are permitted to order drivers to exit their vehicles, the State argues that the act of
opening the door themselves was also justified in these circumstances. Since we determine that
the district court correctly held that the officers’ actions were reasonable under their community
caretaking function, we need not address the State’s alternative argument.

                                                5
       Porter argues that after Caniglia, the community caretaking function is not an exception
to the warrant requirement. Porter asserts that while officers in some instances can open a
vehicle door to render assistance to a motorist, no evidence of criminal activity which may be
discovered as a result may be used in a subsequent prosecution without a recognized exception to
the warrant requirement. In other words, according to Porter, while it may be reasonable for
officers to open the door to assist, it is nonetheless a violation of the motorist’s Fourth
Amendment rights and subjects all discovered evidence to suppression. The State argues that
opening the door is not a violation of the Fourth Amendment so long as doing so is reasonable
under the totality of the circumstances. We agree with the State. There are many scenarios
under which an officer may reasonably need to open the door of a vehicle to assess the driver,
the passengers, or the general circumstances. If, after opening the door, the officer develops
reasonable suspicion of criminal activity, the officer may investigate that suspicion.         This
reasoning is consistent with prior cases involving the community caretaking function and is
consistent with Caniglia, particularly in light of its clear distinction between homes and
automobiles and its re-affirmance of the reasonableness analysis generally applicable to Fourth
Amendment inquiries. See Caniglia, ___ U.S. at ___, 141 S. Ct. at 1599 (reiterating that the
Fourth Amendment only prohibits unreasonable intrusions).
       The district court considered the facts available to the officers, including the fact that
Porter had pulled into the parking lot; fallen asleep (or passed out) behind the steering wheel; and
could not be roused despite the officers’ tapping on the window and calling out the name
“Justin” several times. Based on these facts, and the district court found that opening the vehicle
door to see if Porter needed assistance was reasonable under the circumstances. Porter argues
that opening the vehicle door was unreasonable as the vehicle was parked in daylight hours, his
name is not Justin, and the officers did not yell louder or wait longer before opening the vehicle
door. Considering the circumstances, and the Supreme Court’s decision in Caniglia, the district
court did not err in finding that the officers’ actions were reasonable. While Porter argues that
the officers could have tried other methods or waited longer before opening the door, something
true in nearly all cases, the fact that they could have done more or waited longer does not make
the fact that they did not do so constitutionally unreasonable. That the incident occurred in the
afternoon likewise does not make the officers’ actions unreasonable. Therefore, we affirm the
district court’s denial of Porter’s motion to suppress in the May 2019 parking lot case.

                                                 6
                                               IV.
                                        CONCLUSION
       The district court did not err in denying Porter’s motions to suppress in these
consolidated cases.   Therefore, we affirm the district court’s denial of Porter’s motions to
suppress as well as the judgments of conviction in each case.
       Chief Judge HUSKEY and Judge LORELLO CONCUR.




                                                7